Citation Nr: 0834044	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  05-27 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for a scar below the 
lower lip.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1972 to June 1975.

This matter is before the Board of Veterans' Appeals (Board) 
from an April 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in May 2005, a statement of the case 
was issued in July 2005, and a substantive appeal was 
received in August 2005.  The veteran testified at a 
videoconference hearing before the undersigned in July 2008; 
a transcript of this hearing is of record.

The issue of entitlement to service connection for residuals 
of a fractured jaw was also originally in appellate status.  
However, during the course of this appeal, the veteran's 
claim for entitlement to service connection for a fractured 
anterior mandibular alveolar process was granted.  The United 
States Court of Appeals for the Federal Circuit has held that 
the RO's award of service connection for a particular 
disability constitutes a full award of benefits on the appeal 
initiated by the veteran's notice of disagreement on such 
issue.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 
1997).  Therefore, that matter is not before the Board.  The 
remaining issue on appeal is as stated on the title page.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The veteran's representative indicated in the September 2008 
appellant's brief that the veteran's scar below the lower lip 
has worsened since his last VA examination in February 2005.  
VA's General Counsel has indicated that when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  See also 
Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where 
the veteran claims that a disability is worse than when 
originally rated, and the available evidence is too old to 
adequately evaluate the current state of the condition, VA 
must provide a new examination).  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be afforded a VA 
examination to determine the current 
severity of his scar below the lower lip.  
The rationale for all opinions expressed 
should also be provided.  The claims file 
must be made available to the examiner 
for review in connection with the 
examination.  Furthermore, this 
examination should include color 
photographs of the area below the lower 
lip for review.  

2.  The RO should then review the 
expanded record and re-adjudicate the 
issue of a compensable rating for a 
scar below the lower lip.  

If the benefit sought on appeal is not 
granted, the veteran and his 
representative should be provided with 
a supplemental statement of the case 
and afforded the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

 
